Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   June 09, 2016

The Court of Appeals hereby passes the following order:

A16A1612. ANDREW CARTER v. RONDA INGRAM et al.

      Andrew Carter brought this civil action against the defendants, Ronda Ingram
and Bill Ingram. On January 28, 2015, the trial court granted summary judgment to
the defendants. Carter filed a motion to vacate judgment, which the trial court denied
on November 20, 2015. On December 18, 2015, Carter filed a notice of appeal to this
Court. The defendants have filed a motion to dismiss the appeal.
      A notice of appeal must be filed within 30 days of the entry of the order sought
to be appealed. See OCGA § 5-6-38 (a). “The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction upon an appellate court.”
Perlman v. Perlman, 318 Ga. App. 731, 739 (4) (734 SE2d 560) (2012) (citation and
punctuation omitted). Instead of filing a timely notice of appeal from the trial court’s
January 2015 summary judgment order, Carter filed a motion to vacate judgment,
which was in substance a motion for reconsideration.1 See Masters v. Clark, 269 Ga.
App. 537, 538 (604 SE2d 556) (2004) (“[T]here is no magic in the nomenclature
used. Under our rules, pleadings are judged by their function and not the name used.”
(citation and punctuation omitted)).        However, the denial of a motion for
reconsideration is not directly appealable, and the filing of such a motion does not
extend the time for filing an appeal. See Bell v. Cohran, 244 Ga. App. 510, 511 (536
SE2d 187) (2000); Savage v. Newsome, 173 Ga. App. 271 (326 SE2d 5) (1985).


      1
        In his motion, Carter did not present grounds for setting aside the order under
OCGA § 9-11-60 (d); instead, he argued that some of the defense witnesses gave
conflicting statements and that he had other evidence for the trial court to consider.
Because Carter failed to file a notice of appeal within 30 days of the entry of the
appealable judgment entered against him, his appeal is untimely. The defendants’
motion to dismiss is granted, and the appeal is hereby DISMISSED for lack of
jurisdiction.

                                      Court of Appeals of the State of Georgia
                                                                           06/09/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.